            Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 1 of 19



                           UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 SAN JOSE DIVISION


NEODRON LTD.,

                       Plaintiff,                   Case No.   5:19-cv-5644

                v.                                  JURY TRIAL DEMANDED

LENOVO GROUP LTD., LENOVO (UNITED
STATES) INC., and MOTOROLA MOBILITY
LLC,


                       Defendants.



  COMPLAINT FOR PATENT INFRINGEMENT AGAINST LENOVO GROUP LTD.,
     LENOVO (UNITED STATES) INC., AND MOTOROLA MOBILITY LLC

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff Neodron Ltd. (“Plaintiff” or “Neodron”)

makes the following allegations against Defendants Lenovo Group Ltd., Lenovo (United States)

Inc., and Motorola Mobility LLC (collectively, “Defendants”):

                                       INTRODUCTION

       1.       This complaint arises from Defendants’ unlawful infringement of the following

United States patents owned by Neodron, each of which generally relate to touchscreen

technology: United States Patent Nos. 8,102,286 (“’286 Patent”); 8,451,237 (“’237 Patent”);

8,502,547 (“’547 Patent”); 8,946,574 (“’574 Patent”); 9,086,770 (“’770 Patent”); 10,088,960

(“’960 Patent”); and 7,821,502 (“’502 Patent”) (collectively, the “Asserted Patents”).

       2.       Touchscreen technology plays a ubiquitous and important role in countless

electronic devices today. Beyond just providing greater usability to smartphones, tablets, and



                                                1
            Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 2 of 19



notebooks, touchscreens now fill our lives in public and private spaces, from our homes and cars

to the restaurants and stores we visit.

       3.       But just a few decades ago, touchscreen technology could only be found in science

fiction books and film. Although the underlying science behind touch technology can be traced

back to the 1940s, working touchscreens were not conceived and feasible until the mid-1960s,

when the first finger-driven touchscreen was invented by E.A. Johnson in 1965 at the Royal Radar

Establishment in Malvern, United Kingdom. Since then, it took several generations and major

technological advancements for touchscreens to achieve the level of complexity—and

convenience—we see and enjoy today.

       4.       Built on the fundamental breakthrough that our hands and fingers can form changes

in the capacitance of electrodes and electrode-connections when they are in close proximity to

them, touch technology has developed rapidly over the years. Along the way, engineers have

worked tirelessly to try to overcome the limitations and roadblocks touch technology presents.

From conceiving various ways to detect (and correctly ignore) unintentional touches, to

minimizing signal “noise,” to reducing the latency and power consumption that comes with any

complex, multi-part electrical process, there have been many advances to various aspects of the

technology—each building a little on a related advancement before it—to get us to the highly

advanced state we enjoy today.

       5.       These advancements range from fundamental ones, which make basic touch

technology work, to optional improvements, which typically represent one technological option

that improves aspects of the user experience and functionality of a touchscreen. This infringement

action is about the latter: several patented improvements—which took years of research and

millions of dollars in U.S. investments to develop, and which are infringed by Defendants’ accused




                                                2
            Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 3 of 19



products.

                                             PARTIES

       6.       Plaintiff Neodron Ltd. is an Irish company, having its principal place of business at

Unit 4-5, Burton Hall Road, Sandyford, Dublin 18, D18a094. Neodron is the sole owner by

assignment of all right, title, and interest in each Asserted Patent.

       7.       On information and belief, Defendant Lenovo Group Ltd. is organized under the

laws of the People’s Republic of China, with its principal place of business is at 6 Chuang ye Road,

Haidian District, Beijing 100085, China.

       8.       On information and belief, Defendant Lenovo (United States) Inc., a wholly-owned

subsidiary of Lenovo Group Ltd., is a corporation organized under the laws of the State of

Delaware, with principal place of business at 1009 Think Place, Building One, Morrisville, North

Carolina 27560.

       9.       On information and belief, Defendant Motorola Mobility LLC is a Delaware

limited liability company with its principal office located at 222 W. Merchandise Mart Plaza, Suite

1800, Chicago, Illinois 60654.

                                 JURISDICTION AND VENUE

       10.      This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       11.      This Court has personal jurisdiction over Defendants in this action because

Defendants have committed acts within this District giving rise to this action, and have established

minimum contacts with this forum such that the exercise of jurisdiction over Defendants would

not offend traditional notions of fair play and substantial justice. Defendants, directly and through




                                                   3
            Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 4 of 19



subsidiaries or intermediaries, have committed and continue to commit acts of infringement in this

District by, among other things, making, using, offering to sell, selling, and importing products

that infringe the Asserted Patents.

         12.     Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b). Upon

information and belief, Defendants have transacted business in this District and have committed

acts of direct and indirect infringement in this District by, among other things, making, using,

offering to sell, selling, and importing products that infringe the Asserted Patents. At least Lenovo

(United States) Inc. is registered to do business in California, and both Lenovo (United States) Inc.

and Motorola Mobility LLC maintain offices and/or employ employees in this District at 3325

Scott Boulevard, Santa Clara, California 95054. Lenovo Group Ltd. is not a resident in the United

States and may be sued in any judicial district. 28 U.S.C. §§ 1391(c)(3).

         13.     On information and belief, Lenovo (United States) Inc. has a regular and

established place of business in the District. For example, Lenovo (United States) Inc. operates

offices at 3325 Scott Boulevard, Santa Clara, California 95054. Lenovo (United States) Inc. also

advertises jobs, including engineering jobs, in this District on their website, as shown below.1




1
    https://lenovocareers.com/

                                                 4
         Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 5 of 19




       14.     On information and belief, Motorola Mobility LLC has a regular and established

place of business in the District. For example, Motorola Mobility LLC maintains offices and/or

employs employees at 3325 Scott Boulevard, Santa Clara, California 95054. Motorola Mobility

LLC also advertises jobs, including engineering jobs, in this District, as shown below.2




2
 See, e.g., https://lenovocareers.com/areas-mobile.html. Motorola Mobility LLC is a subsidiary
of Lenovo Group Ltd.

                                                5
          Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 6 of 19




                                          COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 8,102,286

        15.     Neodron realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        16.     Neodron owns by assignment all rights, title, and interest in U.S. Patent No.

8,102,286, entitled “Capacitive Keyboard with Non-Locking Reduced Keying Ambiguity.”

The ’286 Patent was duly and legally issued by the United States Patent and Trademark Office on



                                               6
          Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 7 of 19



January 24, 2012. A true and correct copy of the ’286 Patent is attached as Exhibit 1.

       17.     On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain products (“Accused Products”), such as the Lenovo Yoga 730 and Motorola Moto G6, that

directly infringe, literally and/or under the doctrine of equivalents, claims 1-24 of the ’286 Patent.

       18.     Defendants also knowingly and intentionally induce infringement of claims 1-24 of

the ’286 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

Defendants have had knowledge of the ’286 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’286 Patent, Defendants continue to actively encourage

and instruct their customers and end users (for example, through their user manuals and online

instruction materials on their websites) to use the Accused Products in ways that directly infringe

the ’286 Patent. Defendants do so knowing and intending that their customers and end users will

commit these infringing acts. Defendants also continue to make, use, offer for sale, sell, and/or

import the Accused Products, despite their knowledge of the ’286 Patent, thereby specifically

intending for and inducing their customers to infringe the ’286 Patent through the customers’

normal and customary use of the Accused Products.

       19.     The Accused Products satisfy all claim limitations of claims 1-24 of the ’286 Patent.

A claim chart comparing independent claim 1 of the ’286 Patent to a representative Accused

Product, the Lenovo Yoga 730, is attached as Exhibit 2.

       20.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Products, Defendants have injured Neodron and are liable for infringement of the ’286

Patent pursuant to 35 U.S.C. § 271.

       21.     As a result of Defendants’ infringement of the ’286 Patent, Neodron is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no




                                                  7
          Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 8 of 19



event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

        22.     Defendants’ infringing activities have injured and will continue to injure Neodron,

unless and until this Court enters an injunction prohibiting further infringement of the ’286 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 8,451,237

        23.     Neodron realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        24.     Neodron owns by assignment all rights, title, and interest in U.S. Patent No.

8,451,237, entitled “Sensitivity Control as a Function of Touch Shape.” The ’237 Patent was duly

and legally issued by the United States Patent and Trademark Office on May 28, 2013. A true and

correct copy of the ’237 Patent is attached as Exhibit 3.

        25.     On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain products (“Accused Products”), such as the Lenovo Thinkpad X1 Yoga, that directly

infringe, literally and/or under the doctrine of equivalents, claims 1-24 of the ’237 Patent.

        26.     Defendants also knowingly and intentionally induce infringement of claims 1-24 of

the ’237 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

Defendants have had knowledge of the ’237 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’237 Patent, Defendants continue to actively encourage

and instruct their customers and end users (for example, through their user manuals and online

instruction materials on their websites) to use the Accused Products in ways that directly infringe




                                                 8
          Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 9 of 19



the ’237 Patent. Defendants do so knowing and intending that their customers and end users will

commit these infringing acts. Defendants also continue to make, use, offer for sale, sell, and/or

import the Accused Products, despite their knowledge of the ’237 Patent, thereby specifically

intending for and inducing their customers to infringe the ’237 Patent through the customers’

normal and customary use of the Accused Products.

        27.     The Accused Products satisfy all claim limitations of claims 1-24 of the ’237 Patent.

A claim chart comparing independent claim 16 of the ’237 Patent to a representative Accused

Product, the Lenovo Thinkpad X1 Yoga, is attached as Exhibit 4.

        28.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Products, Defendants have injured Neodron and are liable for infringement of the ’237

Patent pursuant to 35 U.S.C. § 271.

        29.     As a result of Defendants’ infringement of the ’237 Patent, Neodron is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

        30.     Defendants’ infringing activities have injured and will continue to injure Neodron,

unless and until this Court enters an injunction prohibiting further infringement of the ’237 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 8,502,547

        31.     Neodron realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.




                                                  9
         Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 10 of 19



       32.     Neodron owns by assignment all rights, title, and interest in U.S. Patent No.

8,502,547, entitled “Capacitive Sensor.” The ’547 Patent was duly and legally issued by the United

States Patent and Trademark Office on August 6, 2013. A true and correct copy of the ’547 Patent

is attached as Exhibit 5.

       33.     On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain products (“Accused Products”), such as the Lenovo Yoga 730 and Motorola Moto G6, that

directly infringe, literally and/or under the doctrine of equivalents, claims 1-17 of the ’547 Patent.

       34.     Defendants also knowingly and intentionally induce infringement of claims 1-17 of

the ’547 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

Defendants have had knowledge of the ’547 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’547 Patent, Defendants continue to actively encourage

and instruct their customers and end users (for example, through their user manuals and online

instruction materials on their websites) to use the Accused Products in ways that directly infringe

the ’547 Patent. Defendants do so knowing and intending that their customers and end users will

commit these infringing acts. Defendants also continue to make, use, offer for sale, sell, and/or

import the Accused Products, despite their knowledge of the ’547 Patent, thereby specifically

intending for and inducing their customers to infringe the ’547 Patent through the customers’

normal and customary use of the Accused Products.

       35.     The Accused Products satisfy all claim limitations of claims 1-17 of the ’547 Patent.

A claim chart comparing independent claim 1 of the ’547 Patent to a representative Accused

Product, the Lenovo Yoga 730, is attached as Exhibit 6.

       36.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Products, Defendants have injured Neodron and are liable for infringement of the ’547




                                                 10
         Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 11 of 19



Patent pursuant to 35 U.S.C. § 271.

        37.     As a result of Defendants’ infringement of the ’547 Patent, Neodron is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

        38.     Defendants’ infringing activities have injured and will continue to injure Neodron,

unless and until this Court enters an injunction prohibiting further infringement of the ’547 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT IV

                      INFRINGEMENT OF U.S. PATENT NO. 8,946,574

        39.     Neodron realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        40.     Neodron owns by assignment all rights, title, and interest in U.S. Patent No.

8,946,574, entitled “Two-Layer Sensor Stack.” The ’574 Patent was duly and legally issued by the

United States Patent and Trademark Office on February 3, 2015. A true and correct copy of

the ’574 Patent is attached as Exhibit 7.

        41.     On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain products (“Accused Products”), such as the Lenovo Thinkpad X1 Yoga, that directly

infringe, literally and/or under the doctrine of equivalents, claims 1-15 of the ’574 Patent.

        42.     Defendants also knowingly and intentionally induce infringement of claims 1-15 of

the ’574 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

Defendants have had knowledge of the ’574 Patent and the infringing nature of the Accused




                                                 11
         Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 12 of 19



Products. Despite this knowledge of the ’574 Patent, Defendants continue to actively encourage

and instruct their customers and end users (for example, through their user manuals and online

instruction materials on their websites) to use the Accused Products in ways that directly infringe

the ’574 Patent. Defendants do so knowing and intending that their customers and end users will

commit these infringing acts. Defendants also continue to make, use, offer for sale, sell, and/or

import the Accused Products, despite their knowledge of the ’574 Patent, thereby specifically

intending for and inducing their customers to infringe the ’574 Patent through the customers’

normal and customary use of the Accused Products.

       43.     The Accused Products satisfy all claim limitations of claims 1-15 of the ’574 Patent.

A claim chart comparing independent claim 1 of the ’574 Patent to a representative Accused

Product, the Lenovo Thinkpad X1 Yoga, is attached as Exhibit 8.

       44.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Products, Defendants have injured Neodron and are liable for infringement of the ’574

Patent pursuant to 35 U.S.C. § 271.

       45.     As a result of Defendants’ infringement of the ’574 Patent, Neodron is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

       46.     Defendants’ infringing activities have injured and will continue to injure Neodron,

unless and until this Court enters an injunction prohibiting further infringement of the ’574 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.




                                                 12
         Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 13 of 19



                                            COUNT V

                      INFRINGEMENT OF U.S. PATENT NO. 9,086,770

        47.     Neodron realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        48.     Neodron owns by assignment all rights, title, and interest in U.S. Patent No.

9,086,770, entitled “Touch Sensor with High-Density Macro-Feature Design.” The ’770 Patent

was duly and legally issued by the United States Patent and Trademark Office on July 21, 2015.

A true and correct copy of the ’770 Patent is attached as Exhibit 9.

        49.     On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain products (“Accused Products”), such as the Lenovo Thinkpad X1 Yoga, that directly

infringe, literally and/or under the doctrine of equivalents, claims 1-15 of the ’770 Patent.

        50.     Defendants also knowingly and intentionally induce infringement of claims 1-15 of

the ’770 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

Defendants have had knowledge of the ’770 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’770 Patent, Defendants continue to actively encourage

and instruct their customers and end users (for example, through their user manuals and online

instruction materials on their websites) to use the Accused Products in ways that directly infringe

the ’770 Patent. Defendants do so knowing and intending that their customers and end users will

commit these infringing acts. Defendants also continue to make, use, offer for sale, sell, and/or

import the Accused Products, despite their knowledge of the ’770 Patent, thereby specifically

intending for and inducing their customers to infringe the ’770 Patent through the customers’

normal and customary use of the Accused Products.

        51.     The Accused Products satisfy all claim limitations of claims 1-15 of the ’770 Patent.




                                                 13
         Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 14 of 19



A claim chart comparing independent claim 7 of the ’770 Patent to a representative Accused

Product, the Lenovo Thinkpad X1 Yoga, is attached as Exhibit 10.

        52.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Products, Defendants have injured Neodron and are liable for infringement of the ’770

Patent pursuant to 35 U.S.C. § 271.

        53.     As a result of Defendants’ infringement of the ’770 Patent, Neodron is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

        54.     Defendants’ infringing activities have injured and will continue to injure Neodron,

unless and until this Court enters an injunction prohibiting further infringement of the ’770 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT VI

                      INFRINGEMENT OF U.S. PATENT NO. 10,088,960

        55.     Neodron realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        56.     Neodron owns by assignment all rights, title, and interest in U.S. Patent No.

10,088,960, entitled “Sensor Stack with Opposing Electrodes.” The ’960 Patent was duly and

legally issued by the United States Patent and Trademark Office on October 2, 2018. A true and

correct copy of the ’960 Patent is attached as Exhibit 11.

        57.     On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain products (“Accused Products”), such as the Lenovo Thinkpad X1 Yoga, that directly




                                                 14
         Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 15 of 19



infringe, literally and/or under the doctrine of equivalents, claims 1-17 of the ’960 Patent.

       58.     Defendants also knowingly and intentionally induce infringement of claims 1-17 of

the ’960 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

Defendants have had knowledge of the ’960 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’960 Patent, Defendants continue to actively encourage

and instruct their customers and end users (for example, through their user manuals and online

instruction materials on their websites) to use the Accused Products in ways that directly infringe

the ’960 Patent. Defendants do so knowing and intending that their customers and end users will

commit these infringing acts. Defendants also continue to make, use, offer for sale, sell, and/or

import the Accused Products, despite their knowledge of the ’960 Patent, thereby specifically

intending for and inducing their customers to infringe the ’960 Patent through the customers’

normal and customary use of the Accused Products.

       59.     The Accused Products satisfy all claim limitations of claims 1-17 of the ’960 Patent.

A claim chart comparing independent claim 1 of the ’960 Patent to a representative Accused

Product, the Lenovo Thinkpad X1 Yoga, is attached as Exhibit 12.

       60.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Products, Defendants have injured Neodron and are liable for infringement of the ’960

Patent pursuant to 35 U.S.C. § 271.

       61.     As a result of Defendants’ infringement of the ’960 Patent, Neodron is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

       62.     Defendants’ infringing activities have injured and will continue to injure Neodron,




                                                 15
         Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 16 of 19



unless and until this Court enters an injunction prohibiting further infringement of the ’960 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                           COUNT VII

                      INFRINGEMENT OF U.S. PATENT NO. 7,821,502

        63.     Neodron realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        64.     Neodron owns by assignment all rights, title, and interest in U.S. Patent No.

7,821,502, entitled “Two-Dimensional Position Sensor.” The ’502 Patent was duly and legally

issued by the United States Patent and Trademark Office on October 26, 2010. A true and correct

copy of the ’502 Patent is attached as Exhibit 13.

        65.     On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain products (“Accused Products”), such as the Lenovo Tab 4 10, that directly infringe, literally

and/or under the doctrine of equivalents, claims 1-24 of the ’502 Patent.

        66.     Defendants also knowingly and intentionally induce infringement of claims 1-24 of

the ’502 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

Defendants have had knowledge of the ’502 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’502 Patent, Defendants continue to actively encourage

and instruct their customers and end users (for example, through their user manuals and online

instruction materials on their websites) to use the Accused Products in ways that directly infringe

the ’502 Patent. Defendants do so knowing and intending that their customers and end users will

commit these infringing acts. Defendants also continue to make, use, offer for sale, sell, and/or

import the Accused Products, despite their knowledge of the ’502 Patent, thereby specifically




                                                 16
         Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 17 of 19



intending for and inducing their customers to infringe the ’502 Patent through the customers’

normal and customary use of the Accused Products.

       67.     The Accused Products satisfy all claim limitations of claims 1-24 of the ’502 Patent.

A claim chart comparing independent claim 1 of the ’502 Patent to a representative Accused

Product, the Lenovo Tab 4 10, is attached as Exhibit 14.

       68.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Products, Defendants have injured Neodron and are liable for infringement of the ’502

Patent pursuant to 35 U.S.C. § 271.

       69.     As a result of Defendants’ infringement of the ’502 Patent, Neodron is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

       70.     Defendants’ infringing activities have injured and will continue to injure Neodron,

unless and until this Court enters an injunction prohibiting further infringement of the ’502 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                      PRAYER FOR RELIEF

       WHEREFORE, Neodron respectfully requests that this Court enter:

       a.      A judgment in favor of Neodron that Defendants have infringed, either literally

and/or under the doctrine of equivalents, the ’286 Patent, the ’237 Patent, the ’547 Patent, the ’574

Patent, the ’770 Patent, the ’960 Patent, and the ’502 Patent;

       b.      A permanent injunction prohibiting Defendants from further acts of infringement

of the ’286 Patent, the ’237 Patent, the ’547 Patent, the ’574 Patent, the ’770 Patent, the ’960




                                                 17
            Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 18 of 19



Patent, and the ’502 Patent;

        c.       A judgment and order requiring Defendants to pay Neodron its damages, costs,

expenses, and pre-judgment and post-judgment interest for Defendants’ infringement of the ’286

Patent, the ’237 Patent, the ’547 Patent, the ’574 Patent, the ’770 Patent, the ’960 Patent, and the

’502 Patent; and

        d.       A judgment and order requiring Defendants to provide an accounting and to pay

supplemental damages to Neodron, including without limitation, pre-judgment and post-judgment

interest;

        e.       A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Neodron its reasonable attorneys’ fees against Defendants;

and

        f.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

        Neodron, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.




Dated: September 6, 2019                      Respectfully submitted,

                                              /s/ Reza Mirzaie

                                              Reza Mirzaie (CA SBN 246953)
                                              Email: rmirzaie@raklaw.com
                                              Marc A. Fenster (CA SBN 181067)
                                              Email: mfenster@raklaw.com
                                              Brian D. Ledahl (CA SBN 186579)
                                              Email: bledahl@raklaw.com
                                              Paul A. Kroeger (CA SBN 229074)
                                              Email: pkroeger@raklaw


                                                18
Case 5:19-cv-05644-VKD Document 1 Filed 09/06/19 Page 19 of 19



                            Philip X. Wang (CA SBN 262239)
                            pwang@raklaw.com
                            Neil A. Rubin (CA SBN 250761)
                            Email: nrubin@raklaw.com
                            Amy E. Hayden (CA SBN 287026)
                            Email: ahayden@raklaw.com
                            Shani Williams (SBN 274509)
                            Email: swilliams@raklaw.com
                            Kristopher R. Davis (IL SBN 6296190)
                            Email: kdavis@raklaw.com
                            Christian W. Conkle (CA SBN 306374)
                            Email: cconkle@raklaw.com
                            Kent N. Shum (CA SBN 259189)
                            Email: kshum@raklaw.com
                            RUSS AUGUST & KABAT
                            12424 Wilshire Blvd. 12th Floor
                            Los Angeles, CA 90025
                            Phone: (310) 826-7474
                            Fax: (310) 826-6991

                            Matthew D. Aichele (VA SBN 77821)
                            Email: maichele@raklaw.com
                            RUSS AUGUST & KABAT
                            800 Maine Avenue, SW, Suite 200
                            Washington, DC 20024
                            Phone: (310) 826-7474
                            Fax: (310) 826-6991

                            Attorneys for Plaintiff Neodron Ltd.




                              19
